DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species II: (Fig. 3A-3C) in the reply filed on July 31st, 2021 is acknowledged.  The traversal is on the ground(s) that the addition of the wheels does not require significant search efforts.  After conducting a search of the prior art for the selected species, the Examiner has found this to be persuasive.
Therefore, the requirement for restriction is hereby withdrawn.
Specification
The disclosure is objected to because of the following informalities:
In lines 8, 11, and 12 of page 8, the term “Fig. 4D” should be corrected to “Fig. 3D”, as there has been no Fig. 4D filed with the drawings.
The beginning of line 19 on page 8 should be corrected to add a period, as such “fencing system 20.  For example”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Ref. char. 24 in line 19 on page 5.
Ref. char. 20 in line 2 on page 6 and line 19 on page 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 12 is objected to because of the following informalities:
In lines 7-8 of claim 12, “U-shaped posts” should be corrected to “U-shaped support structures”, as is referred to in lines 4-5 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 6 states the limitation “positioning a hooked bar across from the two extensions perpendicular to the three extensions”.  When viewing the specification and the drawings, it can be seen in Fig. 3D that there is a hooked bar, as is also stated in the 2nd paragraph of page 8 of the specification. On page 4, it is stated under the Brief Description of the Drawings section that Fig. 3D is a view of the support structure for the fence of Fig. 3A-C, however, when viewing Fig. 3A-C, there is no showing of the support structure for fence, specifically the hooked bar and its positioning. Further, within the specification, there is no mention, instruction, or description that would enable one of ordinary skill to position the hooked bar in the claimed manner. As such, claim 6 contains subject matter, specifically the positioning of the hooked bar, that is not described in the specification, which would not allow one of ordinary skill to make and/or use the invention. Claim 7 stands rejected as it is dependent from claim 6.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “forming first and second feet each having at least two extensions thereon, wherein at least three extensions are spaced apart and parallel to each other”. It is unclear from the claim as to whether the “at least three extensions” are intended to be treated as a new limitation, or if the Applicant made a typographical error and intended to recite “wherein the at least two extensions are spaced apart and parallel to each other. When viewing the figures of the disclosure, it can be seen that the two embodiments of feet (first embodiment in Fig. 1A-2B, second embodiment in Fig. 3A-D; see Annotated Fig. 1, 2 below) each have two extensions extending vertically, which are spaced apart and parallel to each other. As such, the Examiner will interpret this limitation as reading as “forming first and second feet each having at least two extensions thereon, wherein the at least two extensions are spaced apart and parallel to each other”. 

    PNG
    media_image1.png
    259
    272
    media_image1.png
    Greyscale
	 
    PNG
    media_image2.png
    331
    427
    media_image2.png
    Greyscale

Annotated Figure 1  					Annotated Figure 2
The Examiner notes that claim 2 also contains limitations directed to the “three extensions”. As such, in order to maintain consistency with the Examiners interpretation of claim 1, the Examiner will interpret claim 2 as reading as “The method of claim 1, wherein the at least two parallel extensions are on one foot, comprising a third extension perpendicular to the at least two extensions”.
claim 4 also contains limitations directed to the “three extensions”. As such, in order to maintain consistency with the Examiners interpretation of claim 1, the Examiner will interpret claim 4 as reading as “The method of claim 1, comprising placing the at least two extensions on a rail”.
The Examiner notes that claim 5 also contains limitations directed to the “three extensions”. As such, in order to maintain consistency with the Examiners interpretation of claim 1, the Examiner will interpret claim 5 as reading as “The method of claim 1, comprising:
placing the at least two extensions on a rail;
mounting wheels on both ends of the frame; and
aligning the wheels to move over the rail”.
Claim 12 states the limitation “a frame supported on one end by the first and second feet”. It is unclear from the claim as to whether the Applicant is intending to state that both feet support a single end of the frame, or if each end of the frame is to be supported by the first and second feet. When viewing the figures within the disclosure, it would appear that each end of the frame is supported by a single foot. As such, the Examiner will interpret this limitation as reading as “a frame supported on each end by the first and second feet”.
Claim 13 states the limitation “wherein the first foot comprises three vertical bars coupled to three horizontal bars”. However, when taking the full disclosure into consideration, it can be seen in Fig. 1A-2B that the foot appears to comprise two vertical bars coupled to three horizontal bars (see Annotated Fig. 1 above, with the two extensions representing the two vertical bars). It is therefore unclear from the claim as claim 13 as being directed to the structure of the feet of Fig. 1A-2B and will read as “wherein the first foot comprises 
Claim 14 states the limitation “comprising two extensions projecting from one of the vertical bars”. There is lack of antecedent basis in claim 14 for the limitation “one of the vertical bars”. It would appear that the Applicant is intending for claim 14 to be dependent from claim 13, as claim 13 establishes antecedent basis for the vertical bars. Further, when taking the entire disclosure into consideration, specifically Fig. 1A-2B, it appears that the Applicant is intending to claim that the two vertical bars project from one of the horizontal bars, specifically the central horizontal bar, as a way to more accurately describe the structure of the feet. As such, the Examiner will interpret claim 14 as reading as “The fence of claim 13, comprising the two vertical bars projecting from one of the horizontal bars”. 
Claim 16 states the limitation “a frame supported on one end by the first and second feet”. It is unclear from the claim as to whether the Applicant is intending to state that both feet support a single end of the frame, or if each end of the frame is to be supported by the first and second feet. When viewing the figures within the disclosure, it would appear that each end of the frame is supported by a single foot. As such, the each end by the first and second feet”.
Claim 17 in identical fashion to Claim 13, states the limitation “wherein the first foot comprises three vertical bars coupled to three horizontal bars”. However, when taking the full disclosure into consideration, it can be seen in Fig. 1A-2B that the foot appears to comprise two vertical bars coupled to three horizontal bars (see Annotated Fig. 1 above, with the two extensions representing the two vertical bars). It is therefore unclear from the claim as to whether the Applicant is intending to claim the structure of the feet from Fig. 1A-2B, or if they intending to claim a foot having three vertical bars coupled to three horizontal bars. Seeing how there appears to be no such embodiment of the foot comprising three vertical bars coupled to three horizontal bars disclosed within either the drawings or specification, the Examiner will interpret this limitation of claim 17 as being directed to the structure of the feet of Fig. 1A-2B and will read as “wherein the first foot comprises 
Claim 18 in identical fashion to Claim 14, states the limitation “comprising two extensions projecting from one of the vertical bars”. There is lack of antecedent basis in claim 18 for the limitation “one of the vertical bars”. It would appear that the Applicant is intending for claim 18 to be dependent from claim 17, as claim 17 establishes antecedent basis for the vertical bars. Further, when taking the entire disclosure into consideration, specifically Fig. 1A-2B, it appears that the Applicant is intending to claim that the two vertical bars project from one of the horizontal bars, specifically the central horizontal bar, as a way to more accurately describe the structure of the feet. As such, claim 18 as reading as “The fence of claim 17, comprising the two vertical bars projecting from one of the horizontal bars”. 
Claim 19 states the limitation “comprising two extensions projecting from a central vertical bar”. Taking the full disclosure into consideration, it is unclear from the claim as to where on the fence this central vertical bar is positioned. The Examiner recognizes that the Applicant appears to refer to “two extensions” and “two vertical bars” when reciting structure of the feet of the fence in Fig. 1A-2B. Further, the applicant recognizes that there are two extensions/two vertical bars extending from a central horizontal bar when viewing the feet in Fig. 1A-2B. The Examiner also recognizes that claims 16 and 17 appear to attempt to further define the structure of the feet. It is also unclear as to whether the Applicant is intending to introduce a new limitation into the scope of the claims, or if they are attempting to further define the structure of the feet. As it appears that the Applicant is attempting to further define the structure of the feet due to the language of the claim and other observations noted above, the Examiner will interpret claim 19 as reading as “The fence of claim 18, comprising the two vertical bars projecting from a central horizontal bar”.
Claim 20 is stated as being dependent from claim 1, however, due to the presented order of the claims, it would appear that the Applicant is actually intending for claim 20 to be dependent from independent claim 16, as the other dependent claims are presented in subsequent order, depending from their respective independent claim. As such, the Examiner will interpret claim 20 as being dependent from claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricks et al. (US 10,070,508; hereinafter Ricks) in view of Thompson (US 2007/0252125).
Regarding claim 1, Ricks discloses a method for forming a fence (see Fig. 5, Annotated Fig. 3 below), comprising:
	forming first (A) and second feet (B) each having at least two extensions thereon (C), wherein the at least two extensions are spaced apart and parallel to each other;
	forming a frame  having first (D), second (D’) and third elongated posts (D”), wherein the first elongated post is below the extensions projecting from the first and second feet (as seen in Fig. 5, Annotated Fig. 3), wherein the third elongated post is positioned above the first and second posts (as seen in Fig. 5, Annotated Fig. 3), and wherein the second support post is positioned between the first and third elongated posts (as seen in Fig. 5, Annotated Fig. 3); and
	forming a wire mesh (E) on the frame.

    PNG
    media_image3.png
    708
    801
    media_image3.png
    Greyscale

Annotated Figure 3
	Ricks does not explicitly disclose wherein the wire mesh is welded to the three elongated posts.
	Thompson teaches a fence (Fig. 1-9) having a frame (10) with a cross brace (11) and a wire mesh panel (12), wherein the wire mesh panel is welded to the frame at weld points (14 Fig. 3A; see [0023]), securing the wire mesh to the frame. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ricks with the teachings of Thompson, to weld the wire mesh to the three elongated posts as a means to secure the wire mesh to the frame.
	Regarding claim 2, Ricks discloses wherein the at least two parallel extensions are on one foot (Fig. 5 and Annotated Fig. 3 show both feet have two parallel 
	Regarding claim 8, Ricks discloses wherein there are two I-shaped support structures (G in Annotated Fig. 3) on the frame, but doesn’t explicitly disclose wherein the support structures are U-shaped, nor do they explicitly disclose any structural or functional significance as to the specific shape of the support structures.
	Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclose as to the specific shape of an element, is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify support structures as disclosed by Ricks to be in the form of U-shaped support structures, as Ricks does not disclose any structural or functional significance as to the specific shape of the support structures, and as such a change in shape is a design consideration within the skill of the art that would yield expected and predictable results.
	Regarding claim 9, Ricks discloses wherein the support structures are formed on the second elongated post (it can be seen in Annotated Fig. 3 that the support structures are formed on the second elongated post).
	Regarding claim 10, Ricks discloses wherein there are two I-shaped support structures (G in Annotated Fig. 3) on the frame, but doesn’t explicitly disclose wherein the support structures are an elongated oval shaped support structure surrounding a 
	Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclose as to the specific shape of an element, is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify support structures as disclosed by Ricks to be in the form of an elongated oval shaped support structure surrounding a leaf shaped support structure, as Ricks does not disclose any structural or functional significance as to the specific shape of the support structures, and as such a change in shape is a design consideration within the skill of the art that would yield expected and predictable results.
	Regarding claim 11, Ricks discloses wherein the support structures are formed on the second elongated post (it can be seen in Annotated Fig. 3 that the support structures are formed on the second elongated post).
	Regarding claim 12, Ricks discloses a fence (Fig. 5, Annotated Fig. 3), comprising:
	first and second feet (A, B); and
	a frame supported on each end by the first and second feet (as seen in Fig. 5, Annotated Fig. 3), the frame having a middle support post (D’) running along one side of the frame, the frame further having two support structures (G) on the support post (as seen in Fig. 5, Annotated Fig. 3), and

	Ricks does not explicitly disclose wherein the support structures are U-shaped, nor do they explicitly disclose any structural or functional significance as to the specific shape of the support structures.
	Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclose as to the specific shape of an element, is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify support structures as disclosed by Ricks to be in the form of U-shaped support structures, as Ricks does not disclose any structural or functional significance as to the specific shape of the support structures, and as such a change in shape is a design consideration within the skill of the art that would yield expected and predictable results.
	Ricks does not explicitly disclose wherein the wire mesh is welded to the support post and the two U-shaped posts for strength.
Thompson teaches a fence (Fig. 1-9) having a frame (10) with a cross brace (11) and a wire mesh panel (12), wherein the wire mesh panel is welded to the frame at weld points (14 Fig. 3A; see [0023]), securing the wire mesh to the frame. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ricks with the teachings of Thompson, to weld the wire mesh to the support post and U-shaped support structures as a means to secure the wire mesh to the frame.
	Regarding claim 13, Ricks discloses wherein the first foot comprises two vertical bars (C) coupled to three horizontal bars (F, F’, F”).
	Regarding claim 14, Ricks discloses wherein the two vertical bars project from one of the horizontal bars (it can be seen in Annotated Fig. 3 that the two vertical bars project from the central horizontal bar F).
	Regarding claim 16, Ricks discloses a fence (Fig. 5, Annotated Fig. 3), comprising:
	first and second feet (A, B); and
	a frame supported on each end by the first and second feet (as seen in Fig. 5, Annotated Fig. 3), the frame having a middle support post (D’) running along one side of the frame, the frame further having support structures positioned on the support post (G), and
	a wire mesh (E) positioned on the frame, the support post and the support structures (as seen in Fig. 5, Annotated Fig. 3).
	Ricks does not explicitly disclose wherein the support structures are an oval shaped support structure surrounding a leaf-shaped support structure, nor do they explicitly disclose any structural or functional significance as to the specific shape of the support structures.
	Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclose as to the specific shape of an element, is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify support 
	Ricks does not explicitly disclose wherein the wire mesh is welded to the support post and the support structures for strength.
Thompson teaches a fence (Fig. 1-9) having a frame (10) with a cross brace (11) and a wire mesh panel (12), wherein the wire mesh panel is welded to the frame at weld points (14 Fig. 3A; see [0023]), securing the wire mesh to the frame. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ricks with the teachings of Thompson, to weld the wire mesh to the support post and the oval and support structures as a means to secure the wire mesh to the frame.
	Regarding claim 17, Ricks discloses wherein the first foot comprises two vertical bars (C) coupled to three horizontal bars (F, F’, F”).
	Regarding claim 18, Ricks discloses wherein the two vertical bars project from one of the horizontal bars (it can be seen in Annotated Fig. 3 that the two vertical bars project from the central horizontal bar F).
	Regarding claim 19, Ricks discloses wherein the two vertical bars project from a central horizontal bar (it can be seen in Annotated Fig. 3 that the two vertical bars project from the central horizontal bar F).
Claims 3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricks in view of Thompson, as applied to claims 1, 12, and 16 above, and in further view of Bolton (US 4,537,151).
Regarding claim 3, Ricks does not explicitly disclose wherein there are wheels mounted on both ends of the frame.
Bolton teaches a fence (Fig. 1-10) wherein wheels (54) are mounted on ends of a frame of a fence panel (44; see Fig. 8, 9), allowing for maneuverability of the fence panel. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ricks with the teaching of Bolton, to mount wheels on both ends of the frame, to allow for maneuverability and ease of transportation of the frame.
Regarding claim 15, Ricks does not explicitly disclose wherein there are wheels on both ends of the frame.
Bolton teaches a fence (Fig. 1-10) wherein wheels (54) are mounted on ends of a frame of a fence panel (44; see Fig. 8, 9), allowing for maneuverability of the fence panel. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ricks with the teaching of Bolton, to mount wheels on both ends of the frame, to allow for maneuverability and ease of transportation of the frame.
Regarding claim 20, Ricks does not explicitly disclose wherein there are wheels on both ends of the frame.
Bolton teaches a fence (Fig. 1-10) wherein wheels (54) are mounted on ends of a frame of a fence panel (44; see Fig. 8, 9), allowing for maneuverability of the fence .

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ricks in view of Thompson, as applied to claims 1 above, and in further view of Leach (US 9,631,396).
Regarding claim 4, Ricks does not explicitly disclose wherein the at least two extensions are placed on a rail.
Leach teaches of a fence (Fig. 1, 4) having a foot (12) with two vertically extending extensions (48) that are placed on a rail (46).
Inasmuch as Ricks and Leach disclose feet of fences in the form of two extensions extending from 3 horizontal bars and two extensions extending from a rail as art recognized structural and functional equivalents for supporting a fence panel, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the feet of Ricks with the feet comprising two extensions placed on a rail of Leach. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ricks in view of Thompson, as applied to claim 1 above, and in further view of Leach and Bolton.
Regarding claim 5, Ricks does not explicitly disclose wherein the at least two extensions are placed on a rail, wheels are mounted on both ends of the frame, and aligning the wheels to move over the wheel.
Leach teaches of a fence (Fig. 1, 4) having a foot (12) with two vertically extending extensions (48) that are placed on a rail (46).
Inasmuch as Ricks and Leach disclose feet of fences in the form of two extensions extending from 3 horizontal bars and two extensions extending from a rail as art recognized structural and functional equivalents for supporting a fence panel, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the feet of Ricks with the feet comprising two extensions placed on a rail of Leach. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Bolton teaches a fence (Fig. 1-10) wherein wheels (54) are mounted on ends of a frame of a fence panel (44; see Fig. 8, 9), allowing for maneuverability of the fence panel. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ricks with the teaching of Bolton, to mount wheels on both ends of the frame, to allow for maneuverability and ease of transportation of the frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619